21 F.3d 1120
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re American Freight System, Inc., Debtor,AMERICAN FREIGHT SYSTEM, INC., Plaintiff-Appellant,v.O.F.S. INSTALLATION COMPANY dba Budget Office Furniture,Defendant-Appellee.
No. 93-3306.
United States Court of Appeals, Tenth Circuit.
April 5, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1
McKAY

1
The Appellee in this appeal did not file a brief.  The Appellant has agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from a federal district court's ruling affirming a decision by a bankruptcy court.  Appellant raises the same arguments on appeal that it raised to the district court, and after careful review of Appellant's brief and the record, we affirm for substantially the same reasons given by the trial court in its Orders dated June 29, 1993, and August 19, 1993.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470